Citation Nr: 1543762	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty form April 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  The December 2013 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ took testimony on the issue of entitlement to service connection for bilateral hearing loss.  The hearing focused on the criteria necessary to substantiate the Veteran's claim, the issue was fully explained, and the VLJ suggested evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In December 2014, the Board remanded this matter for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not have onset during military service and is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral hearing loss disability.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In December 2014, the Board remanded this matter for a clarifying opinion by a VA audiologist as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss disability.  The Veteran's claims were then to be readjudicated by the RO.

The Board finds that its remand instructions of October 2014 have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders).  The record reflects that an addendum medical opinion was prepared in February 2015 and that the claim was readjudicated by a March 2015 supplemental statement of the case.

The Board's remand order specifically directed the VA medical examiner's attention to service treatment records of March 1980 and May 1981.  In the February 2015 addendum report, the examiner stated, "I looked for an examination form May 1981 from service treatment records showing hearing loss, however did not find it."  Despite the fact that the examiner did not review the May 1981 record, she proceeded to offer a medical opinion on the basis that a May 1981 medical record showed in-service hearing loss.  The Board thus finds that its specific request as to the content of the addendum medical opinion has been satisfied.

Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with VCAA notice by a letter of December 2010.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, VA treatment records, VA medical examination reports, service personnel records, and service treatment records.

The Veteran underwent a VA audiological examination in December 2010.  The reports reflect that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current condition.  Addendum opinions were added in January 2012 and February 2015.  Together with the initial medical examination and the addendum opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Entitlement to service connection for a bilateral hearing loss disability

Legal criteria

Generally, entitlement to VA disability compensation requires: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a connection (nexus) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  When the fact of chronicity in service is not adequately supported, presumed service connection may established by a showing of continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b) (2015).  Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which a presumption of service connection may apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all lay (non-expert) and medical evidence in evaluating a claim.  See 38 U.S.C.A. § 1154(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  Normal hearing is defined by auditory thresholds from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not necessarily fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis

The Veteran seeks service connection for a bilateral hearing loss disability.  See Veteran's claim of October 2010.  With respect to a current disability, which is the first element of service connection under Hickson, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  See VA audiological examination report of December 2010.  The VA examiner's specific audiological findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
30
40
LEFT
35
35
30
35
50

The speech recognition scores were 94 percent in both ears.  In light of the puretone thresholds, the Board finds that the Veteran has a current bilateral hearing loss disability within the meaning of 38 C.F.R. § 3.385 (2015).  The VA examiner noted that the pure tone thresholds are most likely elevated due to the speech reception thresholds which were slightly better than the pure tone results and, therefore, the results should be interpreted with caution.  However, she did not indicate that the criteria set forth in 38 C.F.R. § 3.385 were not met, and the Board has therefore resolved any doubt on that point in the Veteran's favor.

With regard to Hickson element (2), an in-service incurrence of a disease or injury, the Veteran's March 1980 enlistment examination showed the following results for hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0
LEFT
15
5
5
5
0

The results of an in-service audiological examination of May 1981 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
40
20
15
20
10

The May 1981 audiological report juxtaposed its results to those of the Veteran's March 1980 enlistment examination.  The examiner indicated "yes" on the form to indicate a "significant threshold shift (STS) 20db or greater" with respect to those two examinations.  A May 1981 service treatment record (presumably in reference to the May 1981 audiological examination) documents the Veteran as having mild hearing loss in the left ear and a moderate high-frequency loss in the right ear.  See May 1981 service treatment record. 

The Veteran's separation examination of April 1983 showed the following hearing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
X
5
LEFT
20
15
10
X
10

The audiological test of May 1981 documents an auditory threshold of 40 decibels at the level of 500 Hz for the left ear, which meets the criteria of an in-service hearing disability of the left ear.  See 38 C.F.R. § 3.385 (2015).  The Veteran's service-treatment records do not document in-service hearing loss of the right ear.  Id.

Regardless of the results of in-service audiological testing, Hickson element (2) is met on the basis that the circumstances of the Veteran's service, as described by his credible statements and supported by a service personnel record, are consistent with harmful noise exposure.  See 38 U.S.C.A. § 1154(a) (West 2014).  The Veteran alleges that he was exposed to loud noise during military service from "grenades, M50, M60, clay mores, hand grenades, plastic explosives, some generators, [and] diesel trucks"  See VA audiological examination report of December 2010; Veteran's notice of disagreement of July 2011; VA Form 9 appeal of June 2012.  He has testified specifically as to noise exposure from "LTs who thought it was entertaining to drop percussion grenades or grenade simulators next to our foxholes. . . . [T]hey're extremely loud bangs."  See transcript of December 2013 Board hearing.  The Veteran alleges that he lost his hearing for an hour after each of the incidents involving the percussion grenades.  Id.

The Veteran's VA Form DD-214 personnel record tends to support the Veteran's account of in-service noise exposure, as it documents his specialty as infantryman and lists "Army Service Ribbon, Rifle M16 (Sharpshooter), Hand Grenade (Expert)" in the decorations section of the form.  The Veteran's credible statements regarding exposure to noise from grenades and other sources while in service are consistent with his circumstances of service.  The Board finds that the Veteran was exposed to in-service acoustic trauma. 

However, the evidence must also show a nexus between an injury in service and a current disability.  See 38 U.S.C.A. § 5107(a) (West 2014).  As for Hickson element (3), the Board finds that the competent and probative evidence of record is against finding a nexus between the Veteran's current bilateral hearing loss disability and his military service.  The Veteran alleges that his current bilateral hearing loss is "directly related to my military experience."  See transcript of December 2013 Board hearing.  He maintains that the disability began during military service and "just seems to progress through time."  Id.  He argues that the VA examiner's opinion "does not really state the rational other than 'there was no evidence of hearing loss at separation.'"  See Veteran's notice of disagreement of July 2011.

The Veteran states that he has worked in construction.  See VA treatment record of April 1987.  The Veteran denies any significant vocational noise exposure throughout his post-service career.  See December 2010 VA medical examination.    He further relates that he has worked in the food service industry for the last 27 years.  See transcript of December 2013 Board hearing.

A December 2010 VA audiology examination determined that it is less likely as not that the Veteran's hearing loss is related to military noise exposure.  The examiner diagnosed the Veteran as having current bilateral sensorineural hearing loss and noted the Veteran's report of in-service noise trauma.  At that time, before addendum opinions were prepared, the VA examiner's negative nexus opinion was based on the fact of "normal hearing at separation."  The examiner pointed out that the hearing tests of March 1980 and April 1983 showed hearing within normal limits for both ears, and that there was "no STS from induction to separation."  See VA audiological examination report of December 2010.

An addendum was added in January 2012.  The examiner noted that the claims folder was again reviewed.  She also reiterated that the enlistment and separation examinations showed hearing within normal limits.  The addendum further stated that there was no significant threshold shift in either ear from enlistment to separation, according to the military definition that characterizes a significant threshold shift as "an average of 10dB or greater shift at 2k, 3k, 4k or a 15 dB or greater change at a single frequency at 1k, 2k, 3k, or 4k Hz."

A December 2104 remand order of the Board requested further medical opinion from the examiner, which was provided by a February 2015 addendum prepared by the same examiner.  A negative nexus opinion was given again.  The stated reasoning behind the opinion was that "the date of onset is not related to military service" and that "there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma."  For that medical principle, the examiner cited the Institute of Medicine's report in 2005, Noise and Military Service Implications for Hearing Loss and Tinnitus.  The examiner also pointed out that the Veteran had reported that his vocation was construction. 

The Board's remand order specifically directed the VA medical examiner's attention to service treatment records of March 1980 and May 1981.  In the addendum of February 2015, the examiner stated, "I looked for an examination form May 1981 from service treatment records showing hearing loss, however did not find it."  While failing to locate the May 1981 record, the examiner nonetheless presumed the existence of such a record and offered a medical opinion on the basis that a May 1981 medical record showed in-service hearing loss.  Taking this record into account, the examiner stated, "Even if the examination done in May 1981 showed hearing loss, the hearing loss must have been temporary due to the fact that the hearing at separation was WNL."  The examiner noted that she had compared the enlistment audiogram to the separation audiogram and had found "there was no STS in either ear from enlistment to separation."  The examiner found no sound basis upon which to attribute the Veteran's current bilateral hearing loss to the acoustic trauma he experienced in service, including any hearing loss shown by medical examination in May 1981.

The VA examiner noted her review of the Veteran's claims folder.  The Veteran's allegation of military noise exposure having caused his current disability was specifically acknowledged.  The examiner's opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In determining the likelihood of a nexus between a current disability and an in-service injury, a VA medical examiner cannot rely solely on the fact that a claimant's hearing was within normal limits for VA purposes, or non-ratable under 38 C.F.R. § 3.385, at the time of his or her separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here the examiner's negative nexus opinion, when considered with the addendum reports of December 2010 and January 2012, does not rest solely on the fact that the Veteran's separation exam shows hearing results within normal limits.  Significantly, the examiner also cited the fact of: 1) no significant threshold shift between entrance into, and separation from, service; 2) no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma, as determined by cited medical literature,; and 3) the Veteran's report of having worked in construction following military service.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran asserts that his bilateral hearing loss began during military service and has continued since he left service.  See transcript of December 2013 Board hearing.  In general, a lay witness is competent to provide testimony or statements relating to observed symptoms or facts within the ambit of the witness's personal knowledge.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  A layperson is generally not competent to determine issues requiring specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jones v. Brown, 7 Vet. App. 134, 137 (1994).

While competent to report his past and current symptoms of hearing difficulty, the Veteran has presented no probative clinical evidence of a nexus between his bilateral hearing loss disability and military service.  As a layperson, the Veteran is not competent to associate his currently diagnosed bilateral sensorineural hearing loss to acoustic trauma during service.  Such opinion requires specific medical training.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).

The Board must also consider whether service connection should be presumed based on a chronic disease or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  The Veteran contends that he has had a bilateral hearing loss disability continually since service.  See transcript of December 2013 Board hearing.  However, the separation examination reflects that hearing loss was not shown at separation nor does the evidence reflect that the Veteran had sensorineural hearing loss to a compensable degree within one year of discharge from service.  As for the left ear, the audiological test of May 1981 documents an auditory threshold of 40 decibels at the level of 500 Hz for the left ear, which meets the criteria for in-service hearing disability.  See 38 C.F.R. § 3.385 (2015).  The VA examiner determined, however, that any hearing loss shown by a May 1981 examination "must have been temporary due to the fact that the hearing at separation was WNL."  See February 2015 addendum report.

For the showing of chronic disease in service, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b) (2015).  As the hearing loss shown in service was not manifested at the time of the separation examination and the VA examiner found that the hearing loss must have been temporary based on the normal hearing shown on the separation examination, the Board cannot find that hearing loss was chronic in service.  

The Board accepts the VA examiner's medical opinion that in-service hearing loss shown by a May 1981 service examination was an isolated finding ("temporary") based on the separation examination findings.  See February 2015 addendum report.  VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  While VA is not compelled to accept a medical opinion, VA must point to a medical basis other than its own unsubstantiated opinion to support a decision based on a conclusion contrary to that the medical examiner.  Id.  In the present case, the Board can identify no basis in the record for finding that the examiner's opinion does not represent sound medical reasoning and accurate consideration of the record evidence.  The Board thus concludes that a preponderance of the evidence establishes that the Veteran did not incur a chronic disease in service.

When the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b) (2015).  The Veteran contends that he has had a hearing loss disability continually since service.  See transcript of December 2013 Board hearing.  While the Veteran is competent to report hearing loss in the years following his military service, the Board finds that his contention as to a continuity of bilateral hearing loss since discharge from service is outweighed by the evidence of record.

The Veteran denied having hearing loss during his April 1983 separation examination, and the examination results showed normal hearing.  The first postservice medical evidence of hearing loss dates from 2010, many years after the Veteran separated from military service.  See VA audiological examination of December 2010.  Furthermore, the VA examiner, having posited that an audiological examination of March 1981 showed in-service hearing loss, concluded that any hearing loss represented by that threshold shift was temporary, because later in-service testing showed normal hearing.  See February 2013 addendum report.

The Board cannot determine that non-expert evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  It is proper, however, for VA to consider a claimant's entire medical history, including a lengthy period of absence of complaint with respect to the condition at issue.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board finds the separation examination findings and the Veteran's report at that time that he did not have hearing loss to be competent, credible and entitled to great probative weight.  The Veteran's current statements of having hearing loss in service which continued during and after service conflicts with the documents contemporaneous in time to his separation from service and are not entitled to a finding of credibility.  In conclusion, Hickson element (3) has not been met.  

Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


